 1 Matthew E. Delinko, SBN 302832
   BAUMAN LOEWE WITT
 2 & MAXWELL, PLLC
   8765 East Bell Road, Suite 210
 3 Scottsdale, Arizona 85260
   Telephone: (480) 502-4664
 4 Facsimile: (480) 502-4774
   E-mails: mdelinko@blwmlawfirm.com
 5
   Attorneys for Plaintiff Sentinel Insurance Company,
 6 Ltd.

 7 Valerie A. Moore (Bar No. 107359)
   vmoore@hbblaw.com
 8 Kristian Moriarty (Bar No. 291557)
   kmoriarty@hbblaw.com
 9 HAIGHT BROWN & BONESTEEL LLP
   500 Capitol Mall, Suite 2150
10 Sacramento, California 95814
   Telephone: 916.702.3200
11 Facsimile: 916.570.1947

12 Attorneys for Defendant THE HOME DEPOT U.S.A.,
   INC. (erroneously sued herein as “The Home Depot,
13 Inc.”) and NIAGARA CONSERVATION
   CORPORATION
14

15                               UNITED STATES DISTRICT COURT

16                              EASTERN DISTRICT OF CALIFORNIA

17 SENTINEL INSURANCE COMPANY,                   Case No. 2:19-CV-01760-WBS-DMC
   LTD., individually and as subrogee for its
18 insured, Vaughn Kearbey dba Vaughn
   Kearbey, DDS,                                 JOINT STIPULATION TO MODIFY
19                                               SCHEDULING ORDER AND ORDER
                 Plaintiff,                      THEREON
20
   vs.
21
   THE HOME DEPOT, INC., a Delaware
22 corporation; NIAGARA CONSERVATION
   CORP., a New Jersey corporation; and
23 DOES 1 - 20, inclusive,

24                Defendants.
25

26           TO THE HONORABLE COURT:

27           IT IS HEREBY STIPULATED by and between the parties, Plaintiff, Sentinel Insurance

28   Company, Ltd. (“Plaintiff”), and Defendants The Home Depot U.S.A., Inc. and Niagara
                                                   1
                   JOINT STIPULATION TO MODIFY SCHEDULING ORDER AND ORDER THEREON
     3758786v1
 1   Conservation Corp. (“Defendants”) (collectively the “Parties”), by and through their attorneys of

 2   record, as follows:

 3           WHEREAS good cause exists for granting this Stipulation to Modify the Scheduling

 4   Order previously entered by this Court, as discussed below:

 5           1.     Discovery is ongoing. Plaintiff and Defendant Niagara Conservation Corp. had a

 6   discovery dispute, which has been resolved. This dispute, along with the time that elapsed to

 7   provide supplemental discovery responses and documents, delayed the scheduling of depositions.

 8   The current deadline to complete non-expert discovery is June 2, 2021.

 9           2.     At present, the parties and the Court continue to face the unprecedented and

10   ongoing COVID-19 pandemic with hopes that it will continue to improve with the availability of

11   vaccines and continued compliance with health and government directives. The current Non-

12   Expert Discovery deadline is June 2, 2021.

13           3.     Despite the limited re-openings across the state, the parties are still concerned

14   with the wellbeing of all witnesses, counsel, court reporters, and staff that would need to

15   participate in any depositions, inspections, or potential mediations, and are currently in the

16   process of substantially limiting interactions with an eye towards public health.

17           4.     The Parties have met and conferred and agreed to stipulate to continue the present

18   Non-Expert Discovery deadline, along with the Expert Disclosure deadlines, for a period of

19   approximately six weeks, in order allow Defendants to inspect the subject toilet and fill valve at

20   issue, to continue to complete the necessary discovery given the ongoing pandemic, and to have

21   informal settlement discussions and/or participate in a mediation, if necessary.

22           5.     The current Expert Disclosure/Exchange of Report deadlines are as follows:

23                  a. Plaintiff: June 11, 2021

24                  b. Defendant: July 16, 2021

25                  c. Rebuttal: August 31, 2021

26           6.     The current Pre-Trial Conference is scheduled for October 25, 2021 at 1:30 p.m.

27           7.     The current Jury Trial is scheduled for December 28, 2021 at 9:00 a.m.

28
                                                      2
                   JOINT STIPULATION TO MODIFY SCHEDULING ORDER AND ORDER THEREON
     3758786v1
 1           8.     The new dates are sought to allow Defendants to inspect the subject toilet and fill

 2   valve at issue, and to attempt to resolve the case, as well as provide time to complete the

 3   necessary remaining fact and expert discovery, if necessary.

 4           9.     The Parties remain optimistic that after the inspection of the subject toilet and fill

 5   valve at issue and some further discovery, the case can be resolved through informal settlement

 6   discussions and/or mediation.

 7           10.    There has been one (1) prior request for continuance in this matter.

 8           IT IS THEREFORE STIPULATED AND AGREED by and between the parties that the

 9   following proposed schedule govern the deadlines and trial date in this matter:

10

11   Type of Appearance               Current Stipulated              Stipulated Proposed Case
12                                         Schedule                     Management Schedule
     Non-Expert Discovery cut-            June 2, 2021                     July 14, 2021
13
                 off
14       Plaintiff’s Expert              June 11, 2021                        July 23, 2021
             Disclosure
15      Defendants’ Expert               July 16, 2021                      August 27, 2021
             Disclosure
16
     Rebuttal Expert Disclosure         August 31, 2021                   September 24, 2021
17

18
     DATED: May 21, 2021.                  BAUMAN LOEWE WITT & MAXWELL, PLLC
19

20                                         By: /s/ Matthew E. Delinko
                                               Matthew E. Delinko
21                                             Attorneys for Plaintiff Sentinel Insurance Company,
22                                             Ltd.

23
     DATED: May 21, 2021.                  HAIGHT BROWN & BONESTEEL, LLP
24

25                                         By: /s/ Kristian Moriarty (with permission)
26                                             Valerie A. Moore
                                               Kristian Moriarty
27                                             Attorneys for Defendants The Home Depot Inc. and
                                               Niagara Conservation, Corp.
28
                                                      3
                   JOINT STIPULATION TO MODIFY SCHEDULING ORDER AND ORDER THEREON
     3758786v1
 1                                                ORDER

 2           The Court having considered the foregoing stipulation and good cause appearing,

 3           IT IS HEREBY ORDERED that:

 4           1. Non-expert discovery cut-off is continued to July 14, 2021.

 5           2. Plaintiff’s expert disclosure deadline is continued to July 23, 2021.

 6           3. Defendants’ expert disclosure deadline is continued to August 27, 2021.

 7           4. The rebuttal expert disclosure deadline is continued to September 24, 2021.

 8           IT IS SO ORDERED.
 9
     Dated: May 21, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
                    JOINT STIPULATION TO MODIFY SCHEDULING ORDER AND ORDER THEREON
     3758786v1
 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on May 21, 2021, I electronically transmitted the foregoing

 3   document, JOINT STIPULATION TO MODIFY SCHEDULING ORDER AND ORDER

 4   THEREON, to the Clerk’s Office using the ECF System for filing and transmittal of a Notice of

 5   Electronic Filing to all counsel identified on the Court-Generated Notice of Electronic Filing for

 6   this matter as indicated below:

 7
     Valerie A. Moore
 8   Kristian Moriarty
 9   HAIGHT BROWN & BONESTEEL, LLP
     555 S. Flower Street, 45th Floor
10   Los Angeles, CA 90017
     Telephone: (916) 702-3200
11   Facsimile: (916) 570-1947
     Email: vmoore@hbblaw.com
12
             kmoriarty@hbblaw.com
13           Attorneys for Defendants The Home Depot Inc. and Niagara Conservation, Corp.

14
     /s/ Christine Coito
15   Christine Coito
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
                    JOINT STIPULATION TO MODIFY SCHEDULING ORDER AND ORDER THEREON
     3758786v1
